Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.16/659,041 filed 10/21/2019.  All claims have been examined and are currently pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



5.	Claims 1-3, 9-10, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samadani et al (2018/0307815).

Regarding claim 1 Samadani et al (2018/0307815) teaches A system (fig 1; 10; para 0001: system and methods for facial authentication) comprising: 
at least a reception module for receiving a sequence of video frames and outputting feature vectors representing whether movement of a person's face as shown in the video frames exhibits natural movement (fig 1; para: 32: short bursts of video may be acquired; facial recognition performed, motion on the face estimated, extraction of micro-expressions, results to return an authentication value; 40: image obtainer 114;
56: face; rigid; non-rigid; 59: micro-motion, quick motion of facial feature e.g. lips; 75: face, feature vectors; 97); and 
at least a detection module for accessing feature vectors output by the reception module to determine whether the sequence of video frames image is altered from an original sequence of video frames image and for providing output representative thereof (fig 1: liveness, rigidity, micro-motion, micro-expression determiner; fig 5, 6;
23: spoofing; 32: authentication; 52: The facial liveness determiner 118 may determine facial liveness (e.g., detect spoofing with a non-live or artificial face) based on facial rigidity, screen detection, micro-motion evaluation, or a combination of two or more techniques.; 69;
75: In some configurations, the authenticator 130 may perform facial recognition based on the set of image frames. For example, the authenticator 130 may compare one or more faces (e.g., feature point structure, feature vectors, facial characteristics, etc.) in the set of image frames to authorized face information (e.g., feature point structure, feature vectors, facial characteristics, etc., of one or more authorized faces).).  

Regarding claim 2 Samadani teaches The system of Claim 1, wherein the movement of the person's face as shown in the sequence of video frames comprises movement while the person is speaking ([0063] In some configurations of the systems and methods disclosed herein, the electronic device 102 may obtain training information (e.g., may perform training and/or receive training information from another device) for one or more micro-motions and/or micro-expressions for one or more subjects (e.g., people, users, etc.). For example, the electronic device 102 or another device may perform training prior to utilizing micro-motions and/or micro-expressions in authentication procedures. In some approaches, the electronic device 102 or another device may perform passive capture during everyday activities of the subject. In some approaches, the electronic device 102 may perform a formal training procedure (e.g., request that the user take or provide video of the user's face). Additionally or alternatively, the electronic device 102 may determine one or more emotions and/or conditions associated with the subject's facial movements. For example, the electronic device 102 may analyze subject speech and/or behavior to determine the condition of the subject while capturing a set of training frames.).  

Regarding claim 3 Samadani teaches The system of Claim 1, wherein the movement of the person's face as shown in the sequence of video frames comprises movement of the person's lips (fig 5; para 59; 100-101 - lips).  


Regarding claim 9 Samadani teaches A method comprising: 
processing a sequence of images through a detection module to output feature vectors indicating at least one facial motion irregularity on a face in the sequence of images; and 
returning an indication that the sequence of images has been altered from an original sequence of images at least in part based on the feature vectors.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Claim 10 Recites limitations similar to claim 3 and is rejected for similar rationale and reasoning.


Regarding claim 16 Samadani teaches An apparatus comprising: 
at least one computer storage medium comprising instructions executable by at least one processor to: 
process a sequence of images through a detection module to determine whether an irregularity exists in the sequences of images; and 
based at least in part on determining that an irregularity exists in the sequence of images, output an indication that the sequence of images is digitally altered from an original sequence of images.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Regarding claim 17 Samadani teaches The apparatus of Claim 16, comprising the processor (fig 1, 10 processor).  


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4-8, 11-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Samadani in view of Gopala et al (2021/0074305).

Regarding claim 4 Samadini teaches receiving audio related to the sequence of video frames (0063: Additionally or alternatively, the electronic device 102 may determine one or more emotions and/or conditions associated with the subject's facial movements. For example, the electronic device 102 may analyze subject speech and/or behavior to determine the condition of the subject while capturing a set of training frames)
But Samadini does not specifically teach where 
Gopala teaches The system of Claim 1, further comprising: 
at least one frequency transform configured for receiving audio related to the sequence of video frames and configured for outputting a spectrum (abstract; 71: analysis and classification of the audio content associated with the video; transform on the audio, spectrogram); 
at least one neural network configured for receiving the spectrum and outputting audio feature vectors that represent the audio (abstract: neural network; 71: feature; 72); and 
at least one analysis module trained to learn natural human speech characteristics configured for receiving the audio feature vectors and outputting indication based thereon as to the audio being altered from original audio (abstract classify the audio content as being fake or real; fig 2, 3; para 71: determines a group of basis features, at least a subset of which allow discrimination of fake or real audio content; 72-74).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate audio analysis for an improved system allowing for the incorporation of additional features in determining the authenticity of media.

Regarding claim 5 Samadini does not specifically teach where Gopala teaches The system of Claim 4, wherein at least one audio feature vector represents cadence (71 prosody).
Rejected for similar rationale and reasoning as claim 4.

Regarding claim 6 Samadini does not specifically teach where Gopala teaches The system of Claim 4, wherein at least one audio feature vector represents pitch pattern (71 pitch contour).  
Rejected for similar rationale and reasoning as claim 4.

Regarding claim 7 Samadini does not specifically teach where Gopala teaches The system of Claim 4, wherein at least one audio feature vector represents tonal pattern (71 tonality).  
Rejected for similar rationale and reasoning as claim 4.

Regarding claim 8 Samadini does not specifically teach where Gopala teaches The system of Claim 4, wherein at least one audio feature vector represents emphasis (71 prosody).  
Rejected for similar rationale and reasoning as claim 4.

Regarding claim 11 Samadini does not specifically teach where Gopala teaches The method of Claim 9, comprising: 
processing audio related to the sequence of images through a frequency transform to render a spectrum; and  25Substitute Specification 
determine based on audio feature vectors representing the spectrum whether an irregularity exists in the spectrum.  
Claim 11 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.

Claims 12-15 recite limitations similar to claims 5-8 and are rejected for similar rationale and reasoning.

Regarding claim 19 Samadini does not specifically teach where Gopala teaches The apparatus of Claim 16, wherein the instructions are executable to: 
process audio related to the sequence of images through a frequency transform to render a spectrum; 
determine based on feature vectors representing the spectrum whether an irregularity exists in the spectrum; 
output the indication that the sequence of images is digitally altered responsive to determining either one of an irregularity in the sequence of images or an irregularity in the spectrum.  
Claim 19 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.

	

8.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Samadani in view of Cristin (NPL provided by Applicant).

Regarding claim 18 Samadani does not specifically teach where Cristin teaches The apparatus of Claim 16, wherein the irregularity comprises facial movement in the sequence of images that is determined using at least one neural network not to be natural facial movement. exists in the image (abstract forgery detection from images, neural network; introduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Cristin for more efficient authenticity determination with the use of a neural network.  


9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Samadani in view of Streit (2020/0044852).

Regarding claim 20 Samadani does not specifically teach where Streit teaches The apparatus of Claim 16, wherein the instructions are executable to: 
process audio related to the sequence of images through a frequency transform to render a spectrum (26; 126: voice data converted to frequency domain, feature vectors); 
determine based on feature vectors representing the spectrum whether an irregularity exists in the spectrum (abstract: feature vectors, authentication system determine matches; 11 matching; 26; 126);  
output the indication that the sequence of images is digitally altered only responsive to determining both an irregularity in the spectrum and an irregularity in the sequence of images (Streit 11: In further embodiment, the system and/or connected devices can collect biometric information of multiple types (e.g., facial features and voice, among other options) to increase accuracy of identity matching, which can be further augmented with liveness detection to prevent spoofing or fraud.; 26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Streit for an improved system to allow for the use of both audio and visual information in determining authenticity.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655